 


109 HR 4872 IH: Treat Physicians Fairly Act of 2006
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4872 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow medical care providers a credit against income tax for uncompensated emergency medical care and to allow hospitals a deduction for such care. 
 
 
1.Short titleThis Act may be cited as the Treat Physicians Fairly Act of 2006. 
2.Emergency medical care credit 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section: 
 
25E.Emergency medical care credit 
(a)Allowance of credit 
(1)In generalIn the case of a medical care provider, there shall be allowed as a credit against the tax imposed by this chapter for a taxable year an amount equal to 100 percent of the qualified uncompensated emergency medical care expenses incurred by the medical care provider during the taxable year. 
(2)Year credit allowedThe credit under paragraph (1) with respect to any expense shall be allowed for the taxable year during which such expense qualifies as a qualified uncompensated emergency medical care expense.  
(b)Qualified uncompensated emergency medical care expensesFor purposes of this section— 
(1)In generalThe term qualified uncompensated emergency medical care expenses means the expenses incurred by a medical care provider for the provision of emergency medical care for which the medical care provider has not been fully compensated 6 months after such care is provided. 
(2)Medical care providerThe term medical care provider means any individual engaged in the trade or business of providing medical care. 
(3)Medical careThe term medical care has the meaning given such term by section 213(d). 
(c)Denial of double benefitNo credit shall be allowed under subsection (a) for any expense for which a deduction or credit is allowed under any other provision of this chapter.  . 
(b)Conforming amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Emergency medical care credit.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
3.Emergency medical care deduction 
(a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized deductions for individuals and corporations) is amended by inserting after section 190 the following new section: 
 
191.Emergency medical care deduction 
(a)Allowance of deduction 
(1)In generalIn the case of a hospital, there shall be allowed as a deduction for a taxable year an amount equal to 100 percent of the qualified uncompensated emergency medical care expenses incurred by the hospital during the taxable year. 
(2)Year deduction allowedThe deduction under paragraph (1) with respect to any expense shall be allowed for the taxable year during which such expense qualifies as a qualified uncompensated emergency medical care expense.  
(b)Qualified uncompensated emergency medical care expensesFor purposes of this section— 
(1)In generalThe term qualified uncompensated emergency medical care expenses means the expenses incurred by a hospital for the provision of emergency medical care for which the medical care provider has not been fully compensated 6 months after such care is provided. 
(2)Medical careThe term medical care has the meaning given such term by section 213(d). 
(c)Denial of double benefitNo deduction shall be allowed under subsection (a) for any expense for which a deduction or credit is allowed under any other provision of this chapter.  . 
(b)Conforming amendmentThe table of sections for part VI of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 190 the following new item: 
 
 
Sec. 191. Emergency medical care deduction.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
 
